UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4797



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MALIKAIH TAYLOR, JR.,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00197-RBH)


Submitted:   March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malikaih Taylor, Jr., pled guilty pursuant to a written

plea   agreement   to   possession     of    a   firearm    after   having   been

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1)

(2000).   The district court sentenced Taylor to seventy months of

imprisonment, the bottom of the advisory sentencing guideline

range.    Taylor appeals his conviction and sentence.               His counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging the adequacy of the colloquy held in accordance

with Fed. R. Crim. P. 11, and the reasonableness of Taylor’s

sentence.   Counsel states, however, that in his view, there are no

meritorious issues for appeal. Taylor was informed of his right to

file a pro se supplemental brief but has not done so.                We affirm.

            Counsel raises as a potential issue the adequacy of the

plea hearing but does not identify any deficiencies in the district

court’s Rule 11 inquiries.        Because Taylor did not move in the

district court to withdraw his guilty plea, the Rule 11 hearing is

reviewed for plain error. United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002) (discussing standard).            Our careful review of

the record convinces us that the district court fully complied with

the mandates of Rule 11 in accepting Taylor’s guilty plea, ensured

that   Taylor   entered   his   plea    knowingly     and    voluntarily,    and

determined that the plea was supported by an independent factual




                                     - 2 -
basis.     See United States v. DeFusco, 949 F.2d 114, 116, 119-20

(4th Cir. 1991).

            Counsel also questions whether the district court imposed

a reasonable sentence.        Appellate courts review sentences imposed

by   district   courts     for    reasonableness,    applying   an    abuse    of

discretion standard. Gall v. United States, 128 S. Ct. 586, 597-98

(2007); United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007)    (discussing     procedure     district    courts    must    follow   in

sentencing defendant).           “A sentence within the proper Sentencing

Guidelines range is presumptively reasonable.”               United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption of

reasonableness for within-guidelines sentence).

            Here,    the    district    court     properly    calculated      the

guideline range, appropriately treated the guidelines as advisory,

and considered the factors set forth in 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2007).        Taylor’s seventy-month sentence is the bottom

of the guideline range and is below the statutory maximum sentence

of ten years’ imprisonment. See 18 U.S.C.A. § 924(a)(2) (West 2000

& Supp. 2007). Finally, neither Taylor nor the record suggests any

information so compelling as to rebut the presumption that a

sentence    within   the     properly    calculated    guideline      range   is

reasonable. We therefore conclude that the sentence is reasonable.




                                      - 3 -
            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                 This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 4 -